DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-24 are presented for examination.

Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 03/04/2022 and 08/10/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.        Claim(s) 1, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrison et al (PG Pub NO 2021/0303151). 
 
As in claim 1, Morrison et al discloses an electronic device in communication with a touch sensitive surface (Fig 3) discloses touch screen display 80,
 the electronic device (Fig 3 computing device) comprising: 
memory storing instructions; (Fig 3, memory and Par 0101-0105) discloses main memory stores data and operational instructions
and one or more processors (Fig 2-3 item 40) configured to execute the instructions [(Fig 2-3 item 40 and Par 0105) discloses the core control module 40 coordinates the transfer of data and/or operational instructions]  to cause the electronic device to perform a method comprising: 
applying, via drive circuitry coupled to the touch sensitive surface, drive signals to one or more first touch electrodes of the touch sensitive surface; (Par 0133) discloses drive sense circuits (DSC) provides drive signals to the electrodes of the touch screen 140 and determines effects on the drive signals. The effects on the drive signals correspond to the capacitance values of the self and mutual capacitances of the capacitive grid of the touch screen and comprise the drive sense data 146.
sensing, via sense circuitry coupled to the touch sensitive surface, sense signals at one or more second touch electrodes of the touch sensitive surface; (Par 0133) discloses the processing module 42 and/or 82 process the drive sense data 146 to produce the capacitive grid data, which includes a capacitance value for at least some of the mutual capacitances and self-capacitances. And (Par 0139) discloses the drive signals correspond to electrical characteristics of the sensors (e.g., voltage, impedance, current, reactance, frequency response, etc.) and comprise the drive sense data 147.
estimating, via a machine learning algorithm, a location of a stylus based on at least a subset of the sense signals. [0188] the side of a hand touch is filtered out and the pen touch is not; a group of capacitances changes is filtered to a centered x-y coordinate. a touch that changes capacitance of several self and mutual capacitances is reduced to a single x-y coordinate approximately centered in the grouping of mutual capacitances. [0196] Clustering K-Means ROI (clustering) is a machine-learning technique that seeks to find the clusters of data within a larger data set. There are many algorithms for clustering of which K-Means is popular. The clustering algorithm seeks to find data in clusters by comparing the distances between centroids and surrounding data. This is useful in clumping data together into arbitrarily shaped regions. In other words prior art of record discloses detecting the location of an input (i.e. pen input) based on sense signal using machine-learning technique. 

As in claim 9, Morrison et al discloses A method comprising: 
at an electronic device in communication with a touch sensitive surface (Fig 3 computing device): 
applying, via drive circuitry coupled to the touch sensitive surface, drive signals to one or more first touch electrodes of the touch sensitive surface; (Par 0133) discloses drive sense circuits (DSC) provides drive signals to the electrodes of the touch screen 140 and determines effects on the drive signals. The effects on the drive signals correspond to the capacitance values of the self and mutual capacitances of the capacitive grid of the touch screen and comprise the drive sense data 146.
sensing, via sense circuitry coupled to the touch sensitive surface, sense signals at one or more second touch electrodes of the touch sensitive surface; (Par 0133) discloses the processing module 42 and/or 82 process the drive sense data 146 to produce the capacitive grid data, which includes a capacitance value for at least some of the mutual capacitances and self-capacitances. And (Par 0139) discloses the drive signals correspond to electrical characteristics of the sensors (e.g., voltage, impedance, current, reactance, frequency response, etc.) and comprise the drive sense data 147.
estimating, via a machine learning algorithm, a location of a stylus based on at least a subset of the sense signals. [0188] the side of a hand touch is filtered out and the pen touch is not. a group of capacitances changes is filtered to a centered x-y coordinate. a touch that changes capacitance of several self and mutual capacitances is reduced to a single x-y coordinate approximately centered in the grouping of mutual capacitances. [0196] Clustering K-Means ROI (clustering) is a machine-learning technique that seeks to find the clusters of data within a larger data set. There are many algorithms for clustering of which K-Means is popular. The clustering algorithm seeks to find data in clusters by comparing the distances between centroids and surrounding data. This is useful in clumping data together into arbitrarily shaped regions. This is more processor intensive than the bounding box approach, but it is more selective

As in claim 17, Morrison et al discloses A non-transitory computer readable storage medium storing instructions [(Fig 3, memory and Par 0101-0105) discloses main memory stores data and operational instructions] that, when executed by an electronic device with one or more processors (Fig 2-3 item 40) and in communication with a touch sensitive surface [(Fig 2-3 item 40 and Par 0105) discloses the core control module 40 coordinates the transfer of data and/or operational instructions] cause the electronic device to perform a method comprising: 
applying, via drive circuitry coupled to the touch sensitive surface, drive signals to one or more first touch electrodes of the touch sensitive surface; (Par 0133) discloses drive sense circuits (DSC) provides drive signals to the electrodes of the touch screen 140 and determines effects on the drive signals. The effects on the drive signals correspond to the capacitance values of the self and mutual capacitances of the capacitive grid of the touch screen and comprise the drive sense data 146.
sensing, via sense circuitry coupled to the touch sensitive surface, sense signals at one or more second touch electrodes of the touch sensitive surface; (Par 0133) discloses the processing module 42 and/or 82 process the drive sense data 146 to produce the capacitive grid data, which includes a capacitance value for at least some of the mutual capacitances and self-capacitances. And (Par 0139) discloses the drive signals correspond to electrical characteristics of the sensors (e.g., voltage, impedance, current, reactance, frequency response, etc.) and comprise the drive sense data 147.
estimating, via a machine learning algorithm, a location of a stylus based on at least a subset of the sense signals. [0188] the side of a hand touch is filtered out and the pen touch is not. a group of capacitances changes is filtered to a centered x-y coordinate. a touch that changes capacitance of several self and mutual capacitances is reduced to a single x-y coordinate approximately centered in the grouping of mutual capacitances. [0196] Clustering K-Means ROI (clustering) is a machine-learning technique that seeks to find the clusters of data within a larger data set. There are many algorithms for clustering of which K-Means is popular. The clustering algorithm seeks to find data in clusters by comparing the distances between centroids and surrounding data. This is useful in clumping data together into arbitrarily shaped regions. This is more processor intensive than the bounding box approach, but it is more selective

Claim Rejections - 35 USC § 103

7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claim(s) 2-4, 10-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (PG Pub NO 2021/0303151) in view of Park et al (PG Pub NO 2015/0091856)

As in claim 2, Morrison et al discloses the electronic device of claim 1, wherein the method further comprises: but fails to disclose selecting at least the subset of the sense signals based on magnitudes of the sense signals. However Park et al (Fig 19, 21 and Par 0108;0111) discloses selecting sensed signals based on magnitude of the resonance signal received. Therefore, it would have been obvious an ordinary skill person in art at the time of the filing to modify the touch panel of Morrison et al with Park to provide a touch panel to detect location of a pen based on the magnitudes of the plurality of signals so that the parasitic inductance can measure stably and accurately of the pen location

As in claim 3, Morrison et al discloses the electronic device of claim 1, wherein the method further comprises: but fails to disclose filtering the sense signals to obtain first signals having a first frequency and second signals having a second frequency different from the first frequency, wherein at least the subset of the sense signals includes the first signals and the second signals. However Park et al (Fig 19, 21 and Par 0108;0111) discloses [0111] As shown in FIG. 21, when the pen pressure of the pen PEN is measured as a minimum value, the resonant frequency of the pen PEN is about 390 kHz. Further, when the pen pressure of the pen PEN is measured as a maximum value, the resonant frequency of the pen PEN is about 375 kHz. The pen pressure of the pen PEN may be measured as a resonant frequency measured within a resonant frequency band of 375 kHz to 390 kHz.

As in claim 4, Morrison et al discloses the electronic device of claim 1, wherein the method further comprises: but fails to disclose filtering the sense signals to obtain first signals having a first phase and second signals having a second phase different from the first phase, wherein at least the subset of the sense signals includes the first signals and the second signals. However Park et al (Par 0009, 0077) discloses [0009] pen touch sensing device inputs the resonance signal received through the loop antenna to an analog circuit. The analog circuit includes a location decision circuit deciding a location of the pen based on a phase of the resonance signal received through the loop antenna and a pen pressure decision circuit deciding a pen pressure of the pen based on the phase of the resonance signal. [0077] The first touch driving circuit 30 converts an analog resonance signal received through the antenna ANT into digital data and calculates an amplitude and a phase of the resonance signal in the digital data, thereby sensing the location and the pen pressure of the pen PEN.

As in claim 10, Morrison et al discloses the method of claim 9, further comprising: : but fails to disclose selecting at least the subset of the sense signals based on magnitudes of the sense signals. However Park et al (Fig 19, 21 and Par 0108;0111) discloses selecting sensed signals based on magnitude of the resonance signal received. Therefore, it would have been obvious an ordinary skill person in art at the time of the filing to modify the touch panel of Morrison et al with Park to provide a touch panel to detect location of a pen based on the magnitudes of the plurality of signals so that the parasitic inductance can measure stably and accurately of the pen location

As in claim 11, Morrison et al discloses the method of claim 9, further comprising: but fails to disclose filtering the sense signals to obtain first signals having a first frequency and second signals having a second frequency different from the first frequency, wherein at least the subset of the sense signals includes the first signals and the second signals. However Park et al (Fig 19, 21 and Par 0108;0111) discloses [0111] As shown in FIG. 21, when the pen pressure of the pen PEN is measured as a minimum value, the resonant frequency of the pen PEN is about 390 kHz. Further, when the pen pressure of the pen PEN is measured as a maximum value, the resonant frequency of the pen PEN is about 375 kHz. The pen pressure of the pen PEN may be measured as a resonant frequency measured within a resonant frequency band of 375 kHz to 390 kHz.

As in claim 12, Morrison et al discloses the method of claim 9, further comprising: but fails to disclose filtering the sense signals to obtain first signals having a first phase and second signals having a second phase different from the first phase, wherein at least the subset of the sense signals includes the first signals and the second signals. However Park et al (Par 0009, 0077) discloses [0009] pen touch sensing device inputs the resonance signal received through the loop antenna to an analog circuit. The analog circuit includes a location decision circuit deciding a location of the pen based on a phase of the resonance signal received through the loop antenna and a pen pressure decision circuit deciding a pen pressure of the pen based on the phase of the resonance signal. [0077] The first touch driving circuit 30 converts an analog resonance signal received through the antenna ANT into digital data and calculates an amplitude and a phase of the resonance signal in the digital data, thereby sensing the location and the pen pressure of the pen PEN.

As in claim 18, Morrison et al discloses the non-transitory computer readable storage medium of claim 17, wherein the method further comprises: : but fails to disclose selecting at least the subset of the sense signals based on magnitudes of the sense signals. However Park et al (Fig 19, 21 and Par 0108;0111) discloses selecting sensed signals based on magnitude of the resonance signal received. Therefore, it would have been obvious an ordinary skill person in art at the time of the filing to modify the touch panel of Morrison et al with Park to provide a touch panel to detect location of a pen based on the magnitudes of the plurality of signals so that the parasitic inductance can measure stably and accurately of the pen location

As in claim 19, Morrison et al discloses the non-transitory computer readable storage medium of claim 17, wherein the method further comprises: but fails to disclose filtering the sense signals to obtain first signals having a first frequency and second signals having a second frequency different from the first frequency, wherein at least the subset of the sense signals includes the first signals and the second signals. However Park et al (Fig 19, 21 and Par 0108;0111) discloses [0111] As shown in FIG. 21, when the pen pressure of the pen PEN is measured as a minimum value, the resonant frequency of the pen PEN is about 390 kHz. Further, when the pen pressure of the pen PEN is measured as a maximum value, the resonant frequency of the pen PEN is about 375 kHz. The pen pressure of the pen PEN may be measured as a resonant frequency measured within a resonant frequency band of 375 kHz to 390 kHz.

As in claim 20, Morrison et al discloses the non-transitory computer readable storage medium of claim 17, wherein the method further comprises: but fails to disclose filtering the sense signals to obtain first signals having a first phase and second signals having a second phase different from the first phase, wherein at least the subset of the sense signals includes the first signals and the second signals. However Park et al (Par 0009, 0077) discloses [0009] pen touch sensing device inputs the resonance signal received through the loop antenna to an analog circuit. The analog circuit includes a location decision circuit deciding a location of the pen based on a phase of the resonance signal received through the loop antenna and a pen pressure decision circuit deciding a pen pressure of the pen based on the phase of the resonance signal. [0077] The first touch driving circuit 30 converts an analog resonance signal received through the antenna ANT into digital data and calculates an amplitude and a phase of the resonance signal in the digital data, thereby sensing the location and the pen pressure of the pen PEN.

10.        Claim(s) 7, 15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (PG Pub NO 2021/0303151) in view of  Saito et al (PG Pub NO 2020/0159386)

As in claim 7, Morrison et al discloses the electronic device of claim 1, wherein the method further comprises: estimating, via the machine learning algorithm [(Par 0188, 0196) discloses the use of machine learning to determine the location of an input using pen], But fails to disclose a tilt angle of the stylus based on at least the subset of the sense signals or an azimuth angle of the stylus based on at least the subset of the sense signals. However Saito et al (Fig 9-11 and Par 0069, 0072) discloses detects the tilt angle of the stylus 10 (step S31). Therefore, it would have been obvious an ordinary skill person in art at the time of the filing to modify the touch panel of Morrison et al with Saito et al to provide a touch panel to detect accurately the location of a pen input based on tilt angle of the stylus.

As in claim 15,  The method of claim 9, further comprising: estimating, via the machine learning algorithm [(Par 0188, 0196) discloses the use of machine learning to determine the location of an input using pen], But fails to disclose a tilt angle of the stylus based on at least the subset of the sense signals or an azimuth angle of the stylus based on at least the subset of the sense signals. However Saito et al (Fig 9-11 and Par 0069, 0072) discloses detects the tilt angle of the stylus 10 (step S31). Therefore, it would have been obvious an ordinary skill person in art at the time of the filing to modify the touch panel of Morrison et al with Saito et al to provide a touch panel to detect accurately the location of a pen input based on tilt angle of the stylus.

As in claim 23, The non-transitory computer readable storage medium of claim 17, wherein the method further comprises: estimating, via the machine learning algorithm [(Par 0188, 0196) discloses the use of machine learning to determine the location of an input using pen], But fails to disclose a tilt angle of the stylus based on at least the subset of the sense signals or an azimuth angle of the stylus based on at least the subset of the sense signals. However Saito et al (Fig 9-11 and Par 0069, 0072) discloses detects the tilt angle of the stylus 10 (step S31). Therefore, it would have been obvious an ordinary skill person in art at the time of the filing to modify the touch panel of Morrison et al with Saito et al to provide a touch panel to detect accurately the location of a pen input based on tilt angle of the stylus.

Allowable Subject Matter
11.        Claim(s) 5, 6, 8, 13, 14, 16, 21, 22 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626
      11/05/2022